Winborne, J.
The findings of fact presented upon the record on this appeal are insufficient for proper consideration of determinative questions.
The controversy between the parties raises three factual questions relative to which there should be specific findings of fact, independent of conclusions of law.
(1) Did Bemis Lumber Company enter into the alleged written contract with the partnership of Hooper and Anderson, introduced in evidence ?
(2) If so, what are the facts with respect to the relationship of each of the contracting parties and with regard to the performance of the contract ?
(3) By whom was plaintiff actually employed, and for whom was he working at the time of his injury?
Upon the findings of fact by the Industrial Commission with reference to the first two questions, when supported by sufficient competent evidence, there will arise the question of law as to whether the contract between Bemis Lumber Company and the partnership of Hooper and Anderson, if made, had the effect of creating the relationship of independent contractors. The legal conclusion thereon, with the facts found in reference to the third question, will present the question of law: Was plaintiff, at the time of his injury, in the employment of the Bemis *164Lumber Company within the meaning of the North Carolina Workmen’s Compensation Act ?
For further procedure and practice reference is here made to the concluding paragraphs in opinion in Farmer v. Lumber Co., ante, 158, which are here reiterated.
Remanded.